OPPENHEIMER CHAMPION INCOME FUND NSAR Exhibit 77C SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Champion Income Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) was approved as described in the Fund’s proxy statement dated December 16, 2011 (Proxy Statement).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L Armstrong196,849,6173,709,188 Edward L. Cameron196,855,5783,703,227 Jon S. Fossel196,732,6663,826,139 Sam Freedman196,682,5303,876,274 Richard F. Grabish196,929,0603,629,745 Beverly L. Hamilton196,886,3843,672,420 Robert J. Malone196,817,2063,741,599 F. William Marshall, Jr.196,952,3013,606,503 Victoria J. Herget197,134,4603,424,345 Karen L. Stuckey197,465,7773,093,027 James D. Vaughn197,332,6823,226,122 William F. Glavin, Jr.197,293,7873,265,018 Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote On March 7, 2012, following adjournment from the February 29, 2012 meeting, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2) were approved as described in the Proxy Statement.The following is a report of the votes cast: 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2c:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 2o:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstainBroker Non Vote 2p:Proposal to approve a change in the Fund’s investment objective ForAgainstAbstainBroker Non Vote
